DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claim 7 is cancelled. 
The Examiner notes that claims 11-15 are new. 
The Examiner notes that claims 1-6 and 8-15 are pending. 

Response to Arguments
Applicant's arguments, filed on 7/20/2022, with respect to the 35 USC § 102 rejections of claims 1-6 and 8-10, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that while the Ikeda reference has been used in previous Office Actions, the reference as applied in the new ground of rejection is different than as applied in the rejection of record, specifically with reference to any teaching or matter challenged in the Applicant's argument of record.
The Examiner notes that, regarding the currently claimed subject matter, no agreement seems likely between the Examiner and the Applicant. With respect to the current rejections and in the interest of compact prosecution, the Examiner recommends that the Applicant consider taking any subject matter that is still felt to be patent eligible to the board for decision.

Claim Objections
Claim 8 is objected to because of the following informalities: the claim recites “wherein the load testing circuitry starts the load test, in a case where a predetermined time has elapsed of after supplying the power from the power supply apparatus to the electronic device is started and the voltage supplied from the power supply apparatus to the electronic device falls within the predetermined voltage range”, however, the limitation is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, may use disagreeing verb tenses), making the Applicant’s intend meaning difficult to construe. For examination purposes the limitation is being interpreted (per Applicant’s published specification p [0076]-[0077]) as: after a predetermined time has elapsed, the power source control unit determines whether the voltage falls within the predetermined voltage range, and if it is determined that the voltage falls within the predetermined voltage range the power source control unit starts the load test. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the claim recites “wherein the control circuitry outputs the activation signal for activating the electronic device, in a case where the period for the load test is elapsed while the voltage supplied from the power supply apparatus to the electronic device does not fall outside the predetermined voltage range”, however, no support is found for the limitation. Upon review of Applicant’s published specification, no reference can be found to: controlling the activation signal after the test is elapsed. 
Regarding claim 11, the claim recites “wherein the control circuitry controls the charging circuitry to start charging the battery pack with power supplied from the power supply apparatus, in a case where the voltage supplied from the power supply apparatus to the electronic device does not fall outside the predetermined voltage range during the period in which the load test is conducted between the power supply apparatus and the electronic device”, however, no support is found for the limitation. Upon review of Applicant’s published specification, no reference can be found to: starting charging of the battery pack when the voltage supplied from the power supply apparatus to the electronic device falls within the predetermined voltage range during the period in which the load test is conducted. 
Dependent claims inherit the attributes of the claims from which they depend.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding claim 4, the claim recites “wherein the control circuitry outputs the activation signal for activating the electronic device, in a case where the period for the load test is elapsed while the voltage supplied from the power supply apparatus to the electronic device does not fall outside the predetermined voltage range”, however, the limitations are found to be indefinite. Specifically, the limitation is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, may use disagreeing verb tenses), making the Applicant’s intend meaning difficult to construe. Additionally, the Examiner cannot find written support in the Applicant’s published specification to aid in clarifying the limitation. Applicant’s published specification (paragraph [0080] refers to controlling an activation signal during the test period, however, no reference can be found to controlling the activation signal after the test is elapsed. For examination purposes the limitation is being interrupted as: when the load test ends and the voltage supplied from the power supply apparatus to the electronic device is within the predetermined voltage range, the control circuitry outputs the activation signal for activating the electronic device.
Regarding claim 11, the claim recites “wherein the control circuitry controls the charging circuitry to start charging the battery pack with power supplied from the power supply apparatus, in a case where the voltage supplied from the power supply apparatus to the electronic device does not fall outside the predetermined voltage range during the period in which the load test is conducted between the power supply apparatus and the electronic device”, however, the limitations are found to be indefinite. Specifically, the limitation is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, may use disagreeing verb tenses), making the Applicant’s intend meaning difficult to construe. Additionally, the Examiner cannot find written support in the Applicant’s published specification to aid in clarifying the limitation. For examination purposes the limitation is being interrupted as: when the voltage supplied from the power supply apparatus to the electronic device falls within the predetermined voltage range during the period in which the load test is conducted between the power supply apparatus and the electronic device, the control circuitry which controls the charging circuitry with power supplied from the power supply apparatus starts charging the battery pack.
Dependent claims inherit the attributes of the claims from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (PGPub US 2012/0326656, hereafter “Ikeda”). 
Regarding claims 1, 9 and 10, Ikeda discloses: 
a load testing circuitry that conducts a load test between a power supply apparatus and the electronic device (Ikeda – fig. 2, items 21a [electronic device], 23/24 [power supply]; fig 5, items S60-S120, shows a load test process; p [0075]; “test charging”; p [0062]-[0065], teaches ‘test charging’ which includes varying the current and obtaining a measurement voltage); and 
a charging circuitry that charges a battery pack connected to the electronic device with power supplied from the power supply apparatus (Ikeda – fig 3, item 42; p [0042], teaches a charging circuit for charging the rechargeable battery); and 
a control circuitry that monitors a voltage supplied from the power supply apparatus to the electronic device during a period in which the load test is conducted between the power supply apparatus and the electronic device (Ikeda – fig 5, items S80-S120, shows monitoring voltage during a load test process; p [0069]-[0072]; p [0075], teaches monitoring a voltage during a testing process; the limitation “during a period” is an inherent result of executing a test process in that there must be a “start” and “end” to the test, and as further evidenced by the return arrows in Fig 5; therefore the limitation is interpreted as met by citations provided; the limitation “load test is conducted between the power supply apparatus and the electronic device” is met as detailed in prior limitations), 
wherein the control circuitry controls the charging circuitry to stop charging of the battery pack with power supplied from the power supply apparatus during the period in which the load test is conducted between the power supply apparatus and the electronic device (Ikeda – fig 5, items S70-S130, shows using a ‘test charging’ value during testing and an ‘actual charging’ value after testing; p [0073], teaches after the testing process, the ‘actual charging’ value is applied [eg, the actual charging is suspending/stopped during testing]; the limitation “during the period” is an inherent result of executing a test process in that there must be a “start” and “end” to the test, and as further evidenced by the return arrows in Fig 5; therefore the limitation is interpreted as met by citations provided; the limitation “load test is conducted between the power supply apparatus and the electronic device” is met as detailed in prior limitations), wherein 
the control circuitry determines whether the voltage supplied from the power supply apparatus to the electronic device falls outside a predetermined voltage range during the period in which the load test is conducted between the power supply apparatus and the electronic device (Ikeda – fig 5, item S40; p [0060], teaches the sub-CPU [control circuitry] determines whether or not the measurement voltage Vm is within the range of Vg1 to Vg2; the limitation “during the period” is an inherent result of executing a test process in that there must be a “start” and “end” to the test, and as further evidenced by the return arrows in Fig 5; therefore the limitation is interpreted as met by citations provided; the limitation “load test is conducted between the power supply apparatus and the electronic device” is met as detailed in prior limitations), and stops outputting of an activation signal for activating the electronic device in a case where the voltage supplied from the power supply apparatus to the electronic device falls outside the predetermined voltage range during the period in which the load test is conducted between the power supply apparatus and the electronic device (Ikeda – p [0060], teaches a voltage range; p [0050], teaches when the power supply voltage is less than the predetermined voltage [ie, outside the low-value of a range], the sub-CPU [control circuitry] does not output the enable signal to the power supply; where disabling the power supply will resultantly disable the camera/electronic device, yielding the same result as the claimed configuration, further this scenario includes the specific instance of during the load testing; the limitation “during the period” is an inherent result of executing a test process in that there must be a “start” and “end” to the test, and as further evidenced by the return arrows in Fig 5; therefore the limitation is interpreted as met by citations provided; the limitation “load test is conducted between the power supply apparatus and the electronic device” is met as detailed in prior limitations).
Regarding claim 2, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses the load testing circuitry conducts the load test in a case where the power supply apparatus is connected to the electronic device and the battery pack is connected to the electronic device (Ikeda – fig. 3, items 20, 11, 41, shows claimed configuration; p [0072]-[0073]).
Regarding claim 3, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses the load testing circuitry conducts the load test which draws a first load testing current, in a case where an output voltage from the battery pack is less than a predetermined value, and conducts the load test which draws a second load testing current lower than the first load testing current, in a case where the output voltage from the battery pack is not less than the predetermined value (Ikeda – fig. 6, items S360-S390; p [0091]).
Regarding claim 4, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses the control circuitry outputs the activation signal for activating the electronic device, in a case where the period for the load test is elapsed while the voltage supplied from the power supply apparatus to the electronic device does not fall outside the predetermined voltage range (Ikeda – p [0087], teaches when the sub-CPU 26 detects connection of the USB cable [end of test], the sub-CPU activates the main CPU [electronic device]).
Regarding claim 5, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses a circuitry that performs an enumeration process complying with one of universal serial bus (USB) standards after the control circuitry outputs the activation signal for activating the electronic device (Ikeda – p [0104]).
Regarding claim 6, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses the enumeration process is performed with power supplied from the power supply apparatus or power supplied from the battery pack (Ikeda – p [0041]).
Regarding claim 8, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses the load testing circuitry starts the load test, in a case where a predetermined time has elapsed of after supplying the power from the power supply apparatus to the electronic device is started and the voltage supplied from the power supply apparatus to the electronic device falls within the predetermined voltage range (Ikeda – p [0072]-[0073]).
Regarding claim 11, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses the control circuitry controls the charging circuitry to start charging the battery pack with power supplied from the power supply apparatus, in a case where the voltage supplied from the power supply apparatus to the electronic device does not fall outside the predetermined voltage range during the period in which the load test is conducted between the power supply apparatus and the electronic device (Ikeda – fig. 5, items S40, S50, S130 p [0073]).
Regarding claim 14, I Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses the control circuitry outputs the activation signal for activating the electronic device in accordance with a completion of the load test by the load testing circuitry (Ikeda – fig. 2, item 21; p [0026]).
Regarding claim 15, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses a power source circuitry (Ikeda – fig. 3, item 40; p [0041]); and a central processing unit (CPU) (Ikeda – fig. 3, item 25; p [0033]), wherein the power source circuitry is activated in accordance with the activation signal for activating the electronic device (Ikeda – fig. 3, item 17; p [0041], teaches the power supply circuit is controlled based on an operation signal input from the power switch 17 to switch on or off the power of the electronic [device]) and starts supplying power to the CPU, and the CPU is activated with the power from the power source circuitry (Ikeda – p [0050]-[0052], teaches the enable from the sub-CPU is supplied to the main CPU when the voltage is appropriate) and the processor performs an authentication process of the battery pack (Ikeda – p [0050], teaches if the power switch 17 is turned on the sub-CPU 26 determines whether or not the power supply voltage Vbatt of the rechargeable battery is greater than or equal to a predetermined voltage; wherein verifying the voltage is within a predetermined value [ie, a USB standard] an authentication process).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Examiner Note – attached document Universal Serial Bus Type-C Cable and Connector Specification is used solely as a teaching reference is support of the 103 rejections.

Regarding claim 12, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses a receiving circuitry that receives power from the power supply apparatus in accordance with universal serial bus (USB) standard, wherein the load testing circuitry conducts a load test of virtual bus (VBUS) line (Ikeda – p [0072]).
Although Ikeda does not explicitly disclose using the USB standard of Type-C (aka, USB-C), the concept of adhering to the USB standardized specification is taught (Ikeda – p [0004]), further, USB-C has been known/available since 2014 (as evidenced by the teaching reference Universal Serial Bus Type-C Cable and Connector Specification which is dated 2014). Therefore, use of USB-C is merely a design choice, easily determined by one of ordinary skill in the art, in order to meet the requirements of a specific configuration.
The use of USB-C would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the expected benefit of implementing common and well-known concepts since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, Ikeda discloses all of the limitations on which this claim depends, further, Ikeda discloses the receiving circuitry is connected with the power supply apparatus by a USB cable (Ikeda – fig. 2, item 21; p [0026]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA E PETERS/Primary Examiner, Art Unit 2862